Exhibit 10.9
Baishadu Hydropower Station Development Agreement
(“this Agreement”)


Party A: Shimen County Government of Hunan Province
Legal Address: Chujiang Town, Shimen County, Hunan Province
Legal Representative: Qiming Yang


Party B: Hunan Sanjiang Electric Power Co., Ltd.
               Hunan Zhaoheng Hydropower Co., Ltd.
Legal Address: No. 1 South Power Station Road, Chujiang Town, Shimen County,
Hunan Province
Legal Representative: Hong Zhu




In accordance with the relevant laws and regulations in "General Principles of
Civil Law", "Contract Law of PRC” ; the No. 29 [2003]"Opinions on accelerating
the development of hydropower in rural areas” from the General Office of the
Hunan Provincial  Government; and the policy of attracting investments to Shimen
County, the Shimen County Government (hereinafter referred to as Party A) and
Hunan Sanjiang Electric Power Co., Ltd., Hunan Zhaoheng Hydropower Co., Ltd.
(hereinafter referred to as Party B, collectively) agree to the following terms
regarding the development of Baishadu Hydropower Station after amicable
negotiations.


1.  The Purpose of the Baishadu Project


Adhering to the principle of sustainable development, the purpose of the
Baishadu project (“the Project”) is to scientifically develop and utilize water
resources in Dieshui Basin to achieve the goals of flood control, ecology
protection, clean power generation, and economic development, with emphasis on
flood control and electric power generation. Party B will recover its investment
from the sales of electricity.


2. Project Development Right


2.1 Party A has agreed to grant project development right of Baishadu Hydropower
Station (“the development right”) to Party B. The construction site is within
the boundaries of the town of    Zao City in Shimen County, Hunan Province. The
specific location shall be subject to the approval of relevant government
agencies.


2.2 The development right takes effect as of the date on which Party B receives
all approvals from relevant government agencies. Party B shall commence the
construction in accordance with the construction schedule set forth in this
Agreement, otherwise, Party A may grant the development right to a third party
and not bear responsibility for any loss of Party B.
 
3. Project Execution
Party B shall execute the Project under an independent legal entity set up in
Shimen County. The independent accounting entity shall pay taxes in accordance
with relevant laws.
 
 
1

--------------------------------------------------------------------------------

 

 
4. Construction Scale


The initial planned total installed capacity of the Project is 15,000KW, with
total investment of approximately RMB120 million (exact figure to be determined
in accordance with the project design and construction budget).


5. Hydropower Station Property Right and Land Use Right


The property right of Baishadu Hydropower Station (including auxiliary buildings
and equipment) belongs to Party B. In addition, Party B owns the land use right
for 50 years from the date when the land use right contract is signed. After 50
years, the land use right shall be renewed in accordance with relevant
regulations.


6. Construction Land for the Project


6.1 After Party B receives approval of land requisition from provincial
government, Party A and its administrative departments shall complete land
requisition and demolition and provide Party B with construction land in
accordance with relevant laws, regulations and the project design requirements.
Party B is responsible for relevant costs during the process.


6.2 During the project execution process, Party B shall use land based on the
principal of conservation. Exact land use area is subject to the approval of
land administrative department.


7. Construction Schedule


Party B shall commence construction of the main body within three (3) months
from the date when the Project, design, land requisition and construction, etc.
are approved by the relevant government agencies, use best efforts to complete
the Project and commence operation in accordance with the schedule set forth in
the project design plan. In the event that Party B does not commence the
construction within nine (9) months from the date when relevant approvals are
obtained and land requisition and demolition are completed, Party A may grant
the development right to a third party. Under these circumstances, Party B shall
transfer all construction and relevant documents to Party A without cost as
compensation for the Project delay.


8. The Project’s Feasibility Studies and Approval


8.1 Party B shall complete the Project’s feasibility studies and Party A shall
not bear any related cost and any risk associated with it.


8.2 In determining the final project plan (“the Plan”), Party B shall strictly
adhere to the plan and design implemented by authorities and consider the
interests of upstream and downstream hydropower stations. The Plan shall be
based on the principals of ecology protection, maximum water resource
utilization and flood control.
 
 
2

--------------------------------------------------------------------------------

 

 


8.3 Party B shall employ qualified design and construction companies for the
Project.


8.4 Relevant project approvals shall be obtained within one (1) year from the
date this Agreement is signed. Party B shall be responsible for obtaining the
relevant approvals with the assistance of Party A. If the Project is not
approved due to Party B’s default, Party A may terminate this Agreement and not
bear relevant losses. If the Project is not approved due to Party A’s default,
Party B may terminate this Agreement and claim from Party A for fees in relation
to approvals. If the Project is not approved due to state policy changes and
reasons of related administrative authorities, neither party shall be
responsible for the losses and the relevant administrative authorities shall
bear the losses.


9. Project Coordination


Party A designates Shimen County Small Hydropower Development Team and Zaoshi
Town Government of Shimen County as coordinators to facilitate the Project and
assist Party B to obtain project approvals, and complete land requisition,
demolition, compensation and other related approvals, etc. Both parties shall
cooperate with each other to ensure the smooth execution of the construction in
accordance with the design requirements.


10. Support Policies


10.1 The Project is one of the key investment projects to attract foreign
investment in Shimen County. The Project enjoys preferential tax treatment
during the construction and operation period. The preferential treatment may be
stipulated in government meeting minutes and implemented by the tax authority.


10.2 Preferential policies not stipulated in this Agreement but required by
Party B shall be negotiated on a case-by-case basis by both parties and
confirmed in government meeting minutes.  Such government meeting minutes govern
the obligations of both parties and define the responsibilities of the
subordinate government agencies of Party A.


11. Other Rights and Obligations of Both Parties


11.1 Party A’s Rights and Obligations


11.1.1 Party A is responsible for creating a favorable construction and
operating environment; timely mediating environment related conflicts; promoting
smooth implementation of the Project; and safeguarding legitimate rights and
interests of Party B.


11.1.2 Party A shall help Party B prepare relevant documents including
feasibility studies, project design, etc. for the purpose of project approval.
All relevant costs shall be assumed by Party B.
 
 
3

--------------------------------------------------------------------------------

 

 
11.1.3 Party A shall help Party B receive construction land use certificate. All
relevant costs shall be assumed by Party B.


11.1.4 Party A shall attend panel meetings for project feasibility studies and
project design plan.


11.1.5 Party A shall help Party B complete all preparation work before the
commencement of the construction. All relevant costs shall be assumed by Party
B.


11.1.6 Party A shall issue meeting minutes to its subordinate departments in a
timely manner to ensure that Party A’s obligations are fulfilled.


11.2. Rights and Obligations of Party B


11.2.1 Party B shall be responsible for initial preparation work, project
tendering and construction, and assume all relevant fees including RMB2.48
million paid to Boyuan Company for initial preparation works.


11.2.2 The design and implementation of the Project shall be in accordance with
relevant regulations regarding planning requirements, flood control and safety
standards from hydropower administration. In addition, it shall meets the
requirement for free passage of local residents and tractors with carrying
capacity of no more than one ton (including one ton).


11.2.3 After the Project is completed, Party B can transfer the property right
and operating rights to a third party so long as the transferee is a legal
entity registered in Shimen County.


11.2.4 Party B shall be responsible for project financing to ensure the timely
commencement and completion of the Project according to the Plan.


11.2.5 Party B shall be responsible for and assume all relevant costs of
obtaining approvals on project review, design, on-grid tariff, land use and
water use, etc.


11.2.6 Party B shall ensure construction quality and meet strict quality
standards.


11.2.7 Party B shall comply with state laws and regulations and protect
ecological environment during the construction and operation periods.


11.2.8 Party B shall comply with relevant safety laws and regulations, accept
supervision and inspection from relevant government agencies, and timely
implement safety improvement measures.


11.2.9 Party B shall strengthen the management of blasting materials and
blasting site in accordance with safety norms and procedures to ensure operation
safety. Furthermore, Party B shall be responsible for the consequences of all
safety related accidents.
 
 
4

--------------------------------------------------------------------------------

 
 

 
11.2.10 Party B shall not transfer or sell the development right of the Project
to a third party.


12 Liabilities for Breach of this Agreement


12.1 The Agreement is automatically terminated if Party B transfers or sells the
development right of the Project to a third party. Furthermore, Party B shall be
liable for Party A’s economic losses due to its breach of the Agreement.


12.2 In the event that the Project is not put into operation two (2) years
beyond the schedule set forth in the project design plan, Party A may recover
the development right and land use right from Party B without any compensation.


12.3 In case that the Project is not commenced or completed due to Party A’s
default, Party A shall bear all economic losses of Party B.


12.4 In the event that neither party fulfills its obligations due to force
majeure or state or provincial policy change, both parties are exempted from the
liabilities of all damages caused by the breach of this Agreement.


13. Dispute Settlement


13.1 During the project preparation and construction period, Party A and Party B
may sign a  supplemental agreement as appendix to this Agreement if there are
other issues not covered in this Agreement. The supplemental agreement has the
same legal effect as this Agreement (and may be submitted to departments in the
form of government meeting minutes).


13.2 Both parties shall try to settle any dispute through amicable negotiations.
If no agreement can be reached, either party may submit the case to the local
court where this Agreement is executed.


14. Signing and Effectiveness of This Agreement


14.1 This Agreement is in 4 copies, Party A and Party B each will keep two
copies.


14.2 This Agreement becomes effective after being signed and sealed by both
parties.








Party A (seal):
Party B (sealed):
   
Legal Representative
Legal Representative
(signature):
(signature):



Signed: December 3, 2008
 
 
 
5

--------------------------------------------------------------------------------

 